Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered May 23, 2012 in a CPLR article 78 proceeding. The judgment denied the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Inasmuch as petitioner has been released to parole supervision, his appeal from the judgment denying his CPLR article 78 petition seeking release to parole has been rendered moot (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]; People ex rel. Graham v Fischer, 70 AD3d 1381, 1381-1382 [2010]; People ex rel. Mitchell v Unger, 63 AD3d 1591, 1591 [2009]), and the exception to the mootness doctrine does not apply herein (see Baron, 94 AD3d at 1410; Graham, 70 AD3d at 1381-1382; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Scudder, PJ., Peradotto, Garni, Sconiers and Whalen, JJ.